 

Exhibit 10.2(e)

FOURTH AMENDMENT TO LEASE AGREEMENT

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this "Fourth Amendment") is entered
into on the Fourth Amendment Date set forth below Landlord's signature (the
"Fourth Amendment Date") by and between SP4 2300 WINDY RIDGE, L.P., a Delaware
limited partnership (hereinafter referred to as "Landlord"), and MANHATTAN
ASSOCIATES, INC., a Georgia corporation (hereinafter referred to as "Tenant").

W I T N E S S E T H:

WHEREAS, Wildwood Associates, a Georgia general partnership (hereinafter
referred to as "Wildwood"), and Tenant entered into that certain Lease Agreement
dated June 25, 2001 (hereinafter referred to as the "Original Lease"), as
amended by that certain First Amendment to Lease Agreement between Wildwood and
Tenant dated June 10, 2002 (hereinafter referred to as the "First Amendment"),
as amended by that certain Second Amendment to Lease Agreement between 2300
Windy Ridge Parkway Investors, LLC, a Delaware limited liability company, as
successor-in-interest to Wildwood (hereinafter referred to as "Investors"), and
Tenant dated February 21, 2007 (hereinafter referred to as the "Second
Amendment"), and as amended by that certain Third Amendment to Lease Agreement
between Investors and Tenant dated June 14, 2007 (hereinafter referred to as the
"Third Amendment"; the Original Lease, as amended by the First Amendment, Second
Amendment, and Third Amendment is hereinafter sometimes referred to as the
"Lease"), pursuant to which Tenant leases certain premises in the building known
as "Wildwood Center" located at 2300 Windy Ridge Parkway, Atlanta, Georgia 30339
(the "Building"), consisting, as of the Fourth Amendment Date, of approximately
one hundred eighty-four thousand two hundred thirty-one (184,231) square feet of
Rentable Floor Area being Floor 1 North (22,719 rsf), Floor 3 South (17,301
rsf), Floor 7 (425 rsf), Floor 8 (18,765 rsf), Floor 9 (62,576 rsf) and Floor 10
(62,445 rsf), which premises are more particularly described in the Lease
(hereinafter referred to as the "Original Premises").

WHEREAS, Landlord is the successor-in-interest to Investors and has acquired all
of Investors' right, title and interest in, to and under the Lease;

WHEREAS, Landlord and Tenant desire to amend the Lease to reconfigure the
Original Premises by leasing the entire third (3rd) floor of the North Tower of
the Building, consisting of 24,056 square feet of Rentable Floor Area and more
particularly shown on Exhibit A-4 attached hereto and incorporated herein by
this reference (hereinafter "Floor 3 North"), to release all of the space being
leased by Tenant on Floor 3 South consisting of 17,301 square feet of Rentable
Floor Area (hereinafter "Floor 3 South"), and to provide for certain other
related matters, as are more particularly set forth herein.

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), the
mutual covenants and conditions set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree to amend the Lease as follows:

1.    Defined Terms. Capitalized terms used herein, unless otherwise defined
herein, shall have the same meanings as given such terms in the Lease.

2.    Premises Expansion.

a.    Effective as of the earlier to occur of (i) the date Tenant occupies Floor
3 North or any portion thereof for the conduct of Tenant's business or (ii)
January 1, 2013 (the "Fourth Amendment Reconfiguration Date" or the "FARD"), the
Original Premises shall be deemed expanded to include Floor 3 North.  Floor 3
North is stipulated by Landlord and Tenant to have twenty-four thousand
fifty-six (24,056) square feet of Rentable Floor Area, calculated using the
"Standard Method for Measuring Floor Area in Office Buildings," approved as of
June 7, 1996 by the American National Standards Institute, Inc. (ANSI/BOMA
Z65.1-1996), and shall be leased by Tenant subject to and in accordance with all
of the terms and conditions of the Lease, as amended hereby.

b.    Landlord and Tenant hereby agree that the Original Premises shall be
deemed contracted to exclude therefrom the portion of the Original Premises
known as Floor 3 South, containing Seventeen Thousand Three Hundred One (17,301)
square feet of Rentable Floor Area and more particularly shown as "Floor 3
South" on page 2 of Exhibit A-4, attached hereto and incorporated herein by this
reference.  Such contraction of the Original Premises shall be deemed effective
as of the Fourth Amendment Reconfiguration Date.  From and after the Fourth
Amendment Reconfiguration Date, Landlord and Tenant acknowledge, agree and
stipulate that (i) the Premises shall contain one hundred ninety thousand nine
hundred eighty-six (190,986) square feet of Rentable Floor Area, (ii) all
references in the Lease to the "Premises" shall be deemed to refer to the
Premises, as reconfigured pursuant to this Fourth Amendment, and (iii) for
purposes of this Fourth Amendment, the difference in Rentable Floor Area in the
amount of 6,755 square feet between Floor 3 North and Floor 3 South is sometimes
referred to herein as the "Fourth Amendment Expansion Area").

1

--------------------------------------------------------------------------------

 

c.    Tenant shall surrender Floor 3 South to Landlord by no later than sixteen
(16) calendar days following the Fourth Amendment Reconfiguration Date
(hereinafter the "Surrender Date") in accordance with the Lease, the same as if
the Surrender Date were the Expiration Date of the Lease Term with respect to
the Floor 3 South.  Thereafter, Tenant shall have no further right, claim or
interest with respect to Floor 3 South and shall remove all its equipment and
property therefrom. Any property not removed prior to the Surrender Date shall
be deemed abandoned, and Landlord shall be authorized to retain such property,
or any portion thereof, as Landlord's own property or to dispose of such
property in any manner Landlord deems appropriate, in Landlord's sole
discretion.  Tenant shall remain liable for any and all cost relating to any
removal or disposition of any such property and releases Landlord of any and all
liability in connection therewith.  Tenant's failure to surrender Floor 3 South
to Landlord on or before the Surrender Date shall constitute an event of default
by Tenant and, in addition to Landlord's other remedies set forth in this Lease,
Tenant's occupancy of Floor 3 South shall be a tenancy at sufferance subject to
summary eviction as provided in O.C.G.A. §44-7-50 et. seq., and Tenant shall be
required to pay monthly Rent for Floor 3 South (in addition to monthly Base
Rental for the Premises that Tenant shall continue to lease hereunder) pursuant
to Paragraph 31(a) of the Lease.  Tenant shall have no obligation to pay Rent
for Floor 3 South from and after the Fourth Amendment Reconfiguration Date,
except as provided hereinabove.  The provisions of this subparagraph shall
survive the partial termination of the Lease with respect to Floor 3 South.

d.    Within twenty (20) days after the Fourth Amendment Reconfiguration Date,
Tenant shall execute and deliver to Landlord a Certificate as to Lease Term in
the form attached hereto as Exhibit B-4.

3.    Terms of the Lease.  The lease of the Premises, as reconfigured hereby,
shall be pursuant to all of the terms and conditions of the Lease as in effect
from time to time; provided, however, that Landlord and Tenant hereby agree that
the Lease shall be amended as follows:

a.    Article _1(i).  Lease Term.  The Term of the lease of Floor 3 North shall
commence on the Fourth Amendment Reconfiguration Date and shall continue through
to and be co-terminus with the Expiration Date of September 30, 2018.

b.    Article 5.  Rental Payments.

i.    On and after the Fourth Amendment Date, all payments of Rent and other
charges shall be delivered to the following address (or such other address as
may be designated by Landlord in writing from time to time in accordance with
the notice provisions set forth in the Lease):

CBREI AAF Strategic Partners IV

Attn:  2300 Windy Ridge Parkway

P.O. Box 533342

Charlotte, NC  28290

ii.    On and after the Fourth Amendment Reconfiguration Date, Base Rental shall
be bifurcated between the Fourth Amendment Expansion Area and the remaining
17,301 square feet of Rentable Area and shall be payable to Landlord, in
advance, without notice, demand, deduction or offset (except as otherwise
expressly provided in the Lease) in lawful money of the United States of
America, in accordance with the provisions of Article 5 of the Lease, as amended
hereby, in the following amounts:

Fourth Amendment Expansion Area

 

Period

Base Rental

(per rentable square

foot per annum)

Monthly

Base Rental

FARD – Month 12

$23.25

$13,087.81

Month 13 – Month 24

$23.59

$13,279.20

Month 25 – Month 36

$23.94

$13,476.23

Month 37 – Month 48

$24.29

$13,673.25

Month 49 – Month 60

$24.65

$13,875.90

Month 61 – 09/30/18

$25.01

$14,078.55

 

2

--------------------------------------------------------------------------------

 

Floor 3 North (exclusive of the Fourth Amendment Expansion Area)

 

Period

Base Rental

(per rentable square

foot per annum)

Monthly

Base Rental

  FARD – 09/30/13

$23.59

$34,010.88

10/01/13 – 09/30/14

$23.94

$34,515.50

10/01/14 – 09/31/15

$24.29

$35,020.11

10/01/15 – 09/30/16

$24.65

$35,539.14

10/01/16 – 09/30/17

$25.01

$36,058.17

10/01/17 – 09/30/18

$25.38

$36,591.62

FARD = Fourth Amendment Reconfiguration Date

iii.    Landlord agrees to abate eight (8) installments of Base Rental coming
due and payable under this Fourth Amendment for the Fourth Amendment Expansion
Area only commencing on the first (1st) day of the first (1st) full calendar
month after the month in which falls the Fourth Amendment Reconfiguration
Date.  Notwithstanding anything in this Paragraph to the contrary, Tenant shall
have no right to any such abatement of Base Rental at any time after which (A) a
default has occurred with respect to Tenant under the Lease beyond any
applicable notice and cure periods, or (B) Tenant is in default beyond any
applicable notice and cure periods under any other written agreement with
Landlord with respect to the Project.

c.    Additional Rental.

i.    As of the Fourth Amendment Reconfiguration Date, in accordance with
Paragraph 3(b) of the Second Amendment, Tenant shall pay as Additional Rental,
in addition to Base Rental payable with respect to the Premises, as expanded
hereby, (1) Tenant's proportionate share of Operating Expenses (based on a
Rentable Floor Area of 184,231 square feet of the Premises) for any calendar
year during the Lease Term to the extent the Operating Expenses for such
calendar year exceed the Operating Expenses for the Base Year (which shall
remain calendar year 2007), plus, (2) Tenant's proportionate share of Operating
Expenses (based on a Rentable Floor Area of 6,755 square feet of the Premises)
for any calendar year during the Lease Term to the extent the Operating Expenses
for such calendar year exceed the Operating Expenses for the Base Year (which
for purposes of this item (2) only shall be calendar year 2012).

ii.    Notwithstanding the foregoing, Tenant shall remain obligated to pay Rent
for the portion of the Lease Term falling prior to the Fourth Amendment
Reconfiguration Date the same as if this Fourth Amendment had never been entered
into.

d.    Parking.  As of the Fourth Amendment Reconfiguration Date, Tenant will be
entitled to one (1) additional reserved parking space on the North end of the
parking deck at no charge.

e.    Notice.  Effective as of the Fourth Amendment Date, Landlord's address for
notices and the payment of Rent and other charges under the Lease as set forth
in Article 1(a) of the Lease shall be amended as follows:

 

To Landlord:

c/o CB Richard Ellis Investors, LLC

Strategic Partners

515 S. Flower Street, Suite 3100

Los Angeles, CA  90071

Attn: President

With a copy to:

c/o CB Richard Ellis, Inc.

2300 Windy Ridge Parkway

Suite 75

Atlanta, GA  30339

Attn:  Real Estate Manager

 

f.    Landlord's Liability.  On and after the Fourth Amendment Date, Paragraph
40 of the Lease shall be deleted in its entirety and the following new Paragraph
40 shall be inserted in lieu thereof:

"Landlord shall have no personal liability with respect to any of the provisions
of this lease.  if Landlord is in default with respect to its obligations under
this lease, Tenant shall look solely to the equity of Landlord in and to the
Building and the land described in Exhibit "A" hereto for satisfaction of
Tenant's remedies, if any.  it is expressly understood and agreed that
Landlord's liability under the terms of this Lease shall in no event exceed the
amount of its interest in and to said land and building.  in no event shall any
partner of Landlord nor any joint venturer of Landlord be personally liable with
respect to any of the provisions of this Lease."

3

--------------------------------------------------------------------------------

 

g.Patriot Act.  On and after the Fourth Amendment Date, the Lease is hereby
amended by inserting the following new Paragraph 55 (Patriot Act) at the end
thereof:

"55.PATRIOT ACT.

Tenant (which for this purpose includes its partners, members, principal
stockholders and any other constituent entities) (i) has not been designated as
a "specifically designated national and blocked person" on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, <http://www.treas.gov/ofac/t11sdn.pdf> or at any
replacement website or other replacement official publication of such list; (ii)
is currently in compliance with and will at all times during the term of this
Lease (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto; and (iii) has not used  and will not use funds from illegal
activities for any payment made under the Lease."

4.    Tenant Improvements.

a.    Upon the Fourth Amendment Date, Landlord shall deliver to the Tenant and
Tenant shall accept in its "AS IS, WHERE IS" condition, and without any
representations or warranties (express or implied), except as otherwise
expressly provided in the Lease and this Paragraph 4, Floor 3 North so that
Tenant and Tenant's contractors may perform the work under the Work Letter, as
amended by this Fourth Amendment.  Tenant acknowledges that Floor 3 North was
previously improved for occupancy, and all improvements existing on the Fourth
Amendment Reconfiguration Date shall be left in place by Landlord.  Landlord
shall not be required to perform any improvements to Floor 3 North, but shall
instead provide the "Construction Allowance" defined in Paragraph 4.b.i.
below.  Any portion of the Construction Allowance remaining after the completion
of and payment of all costs with respect to the improvements shall be applied by
Landlord   as a credit against rent next coming due and payable under the Lease,
as amended hereby.  Notwithstanding the foregoing, Landlord shall be responsible
for assuring via a new written inspection and repair performed by one of the
buildings preferred mechanical contractors, that all existing VAVs and PIUs
located in Floor 3 North, and all electrical, mechanical, and life safety
systems located in or serving Floor 3 North, will be in good working order at
the time possession of Floor 3 North is turned over to Tenant.  Landlord will
work in good faith to timely repair the systems in the preceding sentence found
not to be in good working order pursuant to such inspection.  

b.    Tenant shall be responsible for all design and construction of the
improvements to Floor 3 North ("Tenant's Fourth Amendment Work"), which will be
performed in accordance with the terms of Exhibit "D" to the Lease, as amended
by Section 6 of the Second Amendment, and as further amended as follows:

i.    Notwithstanding anything contained in the Lease or Exhibit "D" thereto to
the contrary, the "Construction Allowance" for purposes of this Fourth Amendment
and Exhibit "D" is equal to One Hundred Eighty-Nine Thousand One Hundred Forty
and No/100 Dollars ($189,140.00).

ii.    All references in Exhibit "D" to "Tenant's Work" shall be deemed to refer
to Tenant's Fourth Amendment Work.

iii.    Section 8.A. of Exhibit "D", as amended by Section 6 of the Second
Amendment, is hereby further amended to delete the following language from
subsection (i) thereof:  "whether such payments are to be paid from the TI
Allowance or the Discretionary Allowance, and the total amount as of such date
that has been requested and paid from the TI Allowance and Discretionary
Allowance,"

iv.    Section 8.A. of Exhibit "D", as amended by Section 6 of the Second
Amendment, is hereby further amended to delete the following sentence therefrom
in its entirety:  "With respect to the Discretionary Allowance, Tenant may draw
down any remaining balance of the Discretionary Allowance in up to three (3)
draws, at any time from and after the date of the Second Amendment to Lease
Agreement, but before December 31, 2007."

5.    Deleted Provisions.  Effective as of the Fourth Amendment Date, the last
grammatical paragraph of Paragraph (f) of Exhibit "E" to the Lease shall be
deleted from the Lease in its entirety.

6.    Estoppel Information.  As of the Fourth Amendment Date, Landlord and its
agents are not aware of any current default of the Lease, nor with the passage
of time, a situation where an existing condition would represent a default under
the Lease.  The use of the Project by Tenant as of the Fourth Amendment Date is
acceptable to Landlord. Landlord acknowledges that nothing built into or a part
of the Premises as of the Fourth Amendment Date must be removed by Tenant at the
end of the Lease Term.  As of the Fourth Amendment Date, Tenant and its agents
are not aware of any current default by Landlord of the Lease, nor with the
passage of time, a situation where an existing condition would represent a
default by Landlord under the Lease.  

4

--------------------------------------------------------------------------------

 

7.    Expansion Rights.   Tenant will work directly with Landlord in good faith
to finalize and agree to any expansion rights of Tenant associated with the
Building.

8.    Brokerage Commissions.  Except for Jones Lang LaSalle Brokerage, Inc., a
Texas corporation ("Broker"), Tenant represents and warrants that it has not
retained or consulted with a broker, agent or commission salesperson with
respect to the negotiation of this Fourth Amendment, and that no commissions,
fees or compensation of any kind are due and payable in connection herewith to
any broker, agent or commission salesperson acting for or on behalf of Tenant,
other than to Broker.  Tenant agrees to indemnify and hold Landlord harmless
from all loss, cost and damage suffered or incurred by Landlord as the result of
any breach by Tenant of the representation and warranty contained in this
Paragraph. Landlord represents and warrants that, except for CBRE, Inc., no
broker, agent or commission salesperson has represented Landlord in the
negotiation of this Fourth Amendment, and Landlord has agreed to compensate both
Broker and CBRE, Inc. for their services in accordance with the terms of
separate commission agreements between Landlord and Broker, on the one hand, and
between Landlord and CBRE, Inc., on the other.

9.    Miscellaneous.  This Fourth Amendment shall become effective only upon its
full execution and delivery by Landlord and Tenant. This Fourth Amendment
contains the parties' entire agreement regarding the subject matter covered by
it and supersedes all prior correspondence, negotiations, and agreements, if
any, whether oral or written, between the parties concerning such subject
matter.  There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Fourth
Amendment.  The person executing this Fourth Amendment on behalf of Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, that Tenant has full right and authority to enter into this Lease,
and that the person signing on behalf of Tenant is authorized to do so. Except
as modified by this Fourth Amendment, the terms and provisions of the Lease
shall remain in full force and effect, and the Lease shall be binding upon and
shall inure to the benefit of Landlord and Tenant, their successors and
permitted assigns.

10.    No Further Amendments; Ratification.  Except as expressly amended herein,
all terms and conditions of the Lease remain unamended in full force and effect
and are ratified and confirmed by Landlord and Tenant.  In the event of any
conflict between the terms and conditions of this Fourth Amendment and any of
the terms and conditions of the Lease, the terms and conditions of this Fourth
Amendment shall control.

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date set forth below each party's signature hereto, respectively, but with
intent  to be bound hereby on the Fourth Amendment Date.

 

LANDLORD:

 

SP4 2300 WINDY RIDGE, L.P., a Delaware limited partnership

 

 

 

By:

 

SP4 2300 Windy Ridge GP, L.L.C., a Delaware limited liability company, its sole
general partner

 

 

 

By:

 

/s/ Ming J. Lee

Name:

 

Ming J. Lee

Title:

 

Vice President

 

 

 

By:

 

/s/ Todd J. Frye

Name:

 

Todd J. Frye

Title:

 

Vice President

"Fourth Amendment Date": August 15, 2012

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

5

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FOURTH AMENDMENT]

 

TENANT:

 

MANHATTAN ASSOCIATES, INC., a Georgia corporation

 

 

 

By:

 

/s/ Dennis B. Story

Print Name:

 

Dennis B. Story

Title:

 

Chief Financial Officer

 

 

 

Attest:

 

/s/ Joe Howard

Print Name:

 

Joe Howard

Title:

 

Senior Director/Corporate Administration

 

 

 

 

 

[CORPORATE SEAL]

Date signed by Tenant: 14 August, 2012

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A-4

SPACE PLAN OF FLOOR 3 NORTH

[g20150205180146298749.jpg]

[Drawings, dimensions, plans, boundaries, furniture, fixtures and improvements
shown in this Exhibit are for illustrative purposes only and are not intended to
indicate the actual square footages, build out or improvements to such space]

 

 

 

A-4-1

--------------------------------------------------------------------------------

 

EXHIBIT A-4

SPACE PLAN OF FLOOR 3 SOUTH

[g20150205180146423750.jpg]

[Drawings, dimensions, plans, boundaries, furniture, fixtures and improvements
shown in this Exhibit are for illustrative purposes only and are not intended to
indicate the actual square footages, build out or improvements to such space]

 

 

 

A-4-2

--------------------------------------------------------------------------------

EXHIBIT B-4

CERTIFICATE AS TO LEASE TERM

WHEREAS, Wildwood Associates, a Georgia general partnership (hereinafter
referred to as "Wildwood"), and Tenant entered into that certain Lease Agreement
dated June 25, 2001 (hereinafter referred to as the "Original Lease"), as
amended by that certain First Amendment to Lease Agreement between Wildwood and
Tenant dated June 10, 2002 (hereinafter referred to as the "First Amendment"),
as amended by that certain Second Amendment to Lease Agreement between 2300
Windy Ridge Parkway Investors, LLC, a Delaware limited liability company, as
successor-in-interest to Wildwood (hereinafter referred to as "Investors"), and
Tenant dated February 21, 2007 (hereinafter referred to as the "Second
Amendment"), as amended by that certain Third Amendment to Lease Agreement
between Investors and Tenant dated June 14, 2007 (hereinafter referred to as the
"Third Amendment"), and as amended by that certain Fourth Amendment to Lease
Agreement between Landlord, as successor-in-interest to Investors, and Tenant
dated as of the Fourth Amendment Date (hereinafter referred to as the "Fourth
Amendment"; the Original Lease, as amended by the First Amendment, Second
Amendment, Third Amendment, and Fourth Amendment, is hereinafter sometimes
referred to as the "Lease"), pursuant to which Tenant leases certain premises in
the building known as "Wildwood Center" located at 2300 Windy Ridge Parkway,
Atlanta, Georgia 30339 (the "Building"), consisting of approximately one hundred
ninety thousand nine hundred eighty-six (190,986) square feet of Rentable Floor
Area, being Floor 1 North (22,719 rsf), Floor 3 North (24,056 rsf), Floor 8
(18,765 rsf), Floor 9 (62,576 rsf) and Floor 10 (62,445 rsf), located at 2300
Windy Ridge Parkway, Atlanta, Georgia 30339 (the "Building"), which premises are
more particularly described in the Lease (hereinafter referred to as the
"Premises").

WHEREAS, Landlord has delivered possession of Floor 3 North pursuant to the
Lease;

WHEREAS, Landlord and Tenant desire to confirm the date Landlord has delivered
Floor 3 North to Tenant for purposes of the Lease.

NOW THEREFORE, Landlord and Tenant hereby agree as follows:

1.    For all purposes of this Certificate, all terms used herein that are
defined in the Lease shall have the same meanings ascribed to them in the Lease.

2.    Landlord delivered Floor 3 North to Tenant on, and the Fourth Amendment
Reconfiguration Date shall be, December 17, 2012.

3.    Tenant has accepted, is satisfied with, and is in full possession of the
Premises, as expanded by Floor 3 North, including all improvements, additions
and alterations thereto required to be made by Landlord under the Lease.

4.    Landlord and Tenant hereby ratify and affirm the Lease and agree the Lease
remains in full force and effect in accordance with its term, provided, however,
to the extent of any conflict between the Lease and this Certificate, this
Certificate shall control.

B-4-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant hereby execute this Certificate under
seal this 17th day of January 17, 2013.

TENANT:

 

MANHATTAN ASSOCIATES, INC., a Georgia corporation

 

 

 

By:

 

/s/ Dennis B. Story

Print Name:

 

Dennis B. Story

Title:

 

Chief Financial Officer

 

 

 

Attest:

 

/s/ Joe Howard

Print Name:

 

Joe Howard

Title:

 

Senior Director

 

 

 

 

 

[CORPORATE SEAL]

 

Date Signed by Tenant: January 17, 2013

 

LANDLORD:

 

SP4 2300 Windy Ridge, L.P., a Delaware limited partnership

 

 

 

By:

 

SP4 2300 Windy Ridge GP, L.L.C., a Delaware limited liability company, its sole
general partner

 

 

 

By:

 

/s/ Mark Zikakis

Name:         

 

Mark Zikakis

Title:

 

Vice President

 

Date Signed by Landlord: January 17, 2013

B-4-2